EXHIBIT 10.34

 

Summary of Executive Salary and Bonus Arrangements

 

The table below summarizes the current annual salary and bonus arrangements we
have with each of our current executive officers. All of the compensation
arrangements we have with our executive officers, including with respect to
annual salaries and bonuses, are reviewed and may be modified from time to time
by the Compensation Committee of our Board of Directors. The Compensation
Committee approved the annual salary and bonus arrangements noted in the table
below.

 

We have written employment arrangements with each of our executive officers, and
a copy of each such employment arrangement is filed as an exhibit to the
accompanying Annual Report on Form 10-K. The non-salary and bonus components of
our compensation arrangements with our executive officers, including with
respect to severance, option grants and other benefits, are described in those
respective agreements. We generally pay bonuses, if any, to our executive
officers on a quarterly basis. Certain of our executive officers participate in
the executive bonus plan that was adopted by the Compensation Committee on
August 21, 2009, a description of which is filed as Exhibit 10.3 to the
Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2009,
filed with the SEC on November 9, 2009. In addition to the bonus arrangements
noted in the table below, all of our executive officers are eligible for
discretionary bonuses as determined from time to time by the Compensation
Committee.

 

Additional information regarding our compensation arrangements with our
executive officers will be included in our definitive Proxy Statement to be
filed in connection with our 2010 Annual Meeting of Stockholders.

 

Executive Officer

 

Annual
Base Salary

 

Bonus

 

Frank F. Khulusi

 

 

 

 

 

Chairman, President and Chief Executive Officer

 

$

807,919

 

 

(1)

 

 

 

 

 

 

Brandon H. LaVerne

 

 

 

 

 

Chief Financial Officer, Treasurer and Assistant Secretary

 

$

279,413

 

 

(1)

 

 

 

 

 

 

Kristin M. Rogers

 

 

 

 

 

Executive Vice President—Sales and Marketing

 

$

339,414

 

 

(1)

 

 

 

 

 

 

Robert I. Newton

 

 

 

 

 

Executive Vice President and General Counsel

 

$

304,413

 

 

(2)

 

 

 

 

 

 

Daniel J. DeVries

 

 

 

 

 

Executive Vice President—MacMall

 

$

282,819

 

 

(1)

 

 

 

 

 

 

Joseph B. Hayek

 

 

 

 

 

Executive Vice President—Corporate Development and Investor Relations

 

$

255,193

 

 

(3)

 

--------------------------------------------------------------------------------

(1)  Mr. Khulusi, Mr. LaVerne, Ms. Rogers and Mr. DeVries are eligible to
participate in our executive bonus plan referenced above.

(2)  Mr. Newton is eligible to receive an annual bonus of up to $120,000, paid
in quarterly installments, as well as discretionary bonuses as determined from
time to time by the Compensation Committee.

(3)  Mr. Hayek is eligible to receive an annual discretionary bonus in the
initial targeted annual amount of $50,000, which will be paid annually in
accordance with a to be established bonus plan or program.

 

--------------------------------------------------------------------------------